Order entered October 8, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01007-CV

                  IN RE J.C. PENNEY COMPANY INC., ET AL., Relators

                 Original Proceeding from the 193rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-00735

                                            ORDER
       On July 31, 2013, this Court abated this proceeding for sixty days. As sixty days have

passed, we REINSTATE this original proceeding. We ORDER that the parties file a status

report regarding this proceeding within five days of the date of this order.


                                                       /s/    DAVID EVANS
                                                              JUSTICE